Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 13, 2021

The Court of Appeals hereby passes the following order:

A21A1699. CALVIN SMITH v. MARK MELTON et al.

      Calvin Smith filed a habeas corpus petition against Appling County Sheriff
Mark Melton and the Appling County Detention Center. The trial court denied the
petition, and Smith appeals.
      Under our Constitution, the Supreme Court has exclusive appellate jurisdiction
over all cases involving habeas corpus. See Ga. Const. of 1983, Art. VI, Sec. VI, Par.
III (4). Accordingly, this appeal is hereby TRANSFERRED to the Supreme Court for
disposition.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/13/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                            , Clerk.